ORDER
PER CURIAM.
On February 12, 1993, the parties filed a Joint Motion for Approval of Agreement to Settle Appellant’s Claims for Reasonable Attorney Fees and Expenses Under the Equal Access to Justice Act (EAJA). Attached to the motion was a settlement agreement executed by the parties which indicated that they have agreed upon an “amicable resolution” of appellant’s request for reasonable attorneys fees under the EAJA. The motion was accompanied by a supporting memorandum to the effect that the statutory authority of the Secretary of Veterans Affairs to conduct litigation in this Court carries with it the authority to compromise and settle such litigation.
The parties are commended for their efforts and for achieving a settlement, which always is preferable to protracted litigation and the expenditure of judicial resources. The agreement of the parties effectively serves to render moot the only issue remaining before the Court. Therefore, the Court will deem the Joint Motion to be one for dismissal and will grant the motion. “When there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.” Bond v. Derwinski, 2 Vet.App. 376, 377 (1992).
Accordingly, the Clerk shall enter a voluntary dismissal pursuant to . Rule 42 of this Court’s Rules of Practice and Procedure.

It is so Ordered.